                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KAREN POLSELLI, an individual;

                 Plaintiff,                               8:21CV79

     vs.
                                                           ORDER
ALEJANDRO MAYORKAS, Secretary of
the United States Department of
Homeland Security;

                 Defendant.



    1)     The motion to withdraw filed by Terry A. White, as counsel of record
    for Plaintiff (Filing No. 16), was granted. (Filing No. 20).

    2)     On or before August 9, 2021, Plaintiff shall either: (a) obtain the
    services of counsel and have that attorney file an appearance in this case;
    or (b) file a statement notifying the court of her intent to litigate this case
    without the assistance of counsel. The failure to do so may result in dismissal
    of Plaintiff's claims without further notice.

    3)    Plaintiff’s deadline to file a response to the pending motion for
    summary judgment and partial motion to dismiss (Filing No. 13), is stayed
    pending further order of the court.

    4)     The Clerk shall mail and email (via CM/ECF) a copy of this order to
    the plaintiff at her address of record.

    5)    The clerk shall set an internal case management deadline for August
    9, 2021.

    Dated this 9th day of July, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
